DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 5 objected to because of the following informalities:  the claims should end in a period and have only a single period.  Claims 1 and 4 do not end in a period. Claim 5 has two periods. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the penetrated hole" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the activation chemical" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the activation chemical and chemical pack tool" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leavitt (US 2013/0025296 A1).

    PNG
    media_image1.png
    826
    2158
    media_image1.png
    Greyscale

Regarding Claims 1-2 and 4-5, Leavitt discloses an apparatus (5) that is capable of heating edible fluid in a fully sealed manner without requiring external heating sources; comprises of a penetrable tool (see 55) with a chemical capable of producing an exothermic reaction inside, that can penetrate into the container and fully seal up the penetrated hole (see Figs. 9-12 illustrate a penetrable tool 55 that can penetrate into the container 5 and fully seal up the penetrated hole defined by the opening/entrance to cavity 15, see threads 51 which provide a means of sealing the penetrated hole); comprises of a container that where the compartment (see 22) with the activation chemical, is constructed lower than the compartment (10) containing the edible fluid (contained within cavity 17) to prevent contamination of the edible fluid in case of leakage; comprises of a container that has an internal conducting wall (60) that separates the edible fluid from the activation chemical to prevent contamination of the edible fluid; the conducting wall (60) allows the edible fluid to get heated when the exothermic reaction occurs between the activation chemical (21) and chemical pack tool (22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt in view of Jung (US 2021/0347552 A1).
Regarding Claim 3, Leavitt does not disclose: comprises of a manual vent system, that can be pulled out to release pressure and steam, and be push back in to reseal the opening created to prevent leakage.
Jung teaches an apparatus that is capable of heating edible fluid in a fully sealed manner without requiring external heating sources comprising of a manual vent system (400, Fig. 8), that can be pulled out to release pressure and steam (the vent system 400 can be pulled out to release pressure and steam), and be push back in to reseal the opening created to prevent leakage (the vent system 400 can be push back in to reseal the opening created to prevent leakage).

    PNG
    media_image2.png
    642
    797
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Leavitt to comprise a manual vent system, that can be pulled out to release pressure and steam, and be push back in to reseal the opening created to prevent leakage as taught and/or suggested by Jung, since such a modification would provide a way to controllably release the buildup of pressure or steam from said apparatus after the exothermic reaction occurs thus providing a measure of safety against over pressurization of the apparatus.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799